Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-30 are pending and are included in the prosecution.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/21/20 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.
Claim Objections
Claim 2 is objected to because of the following informalities: In claim 2, line 1, the term “where” should be replaced by the term “wherein.” Appropriate correction is required.
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 4-5, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss et al. (“Bis-choline tetrathiomolybdate in patients with Wilson's disease: an open-label, multicentre, phase 2 study” Lancet Gastroenterol Hepatol. 2017 Dec;2(12):869-876. Epub 2017 Oct 5).
Instant claim 1 is drawn to a method of treating Wilson Disease in a patient in need thereof, comprising administering 15 mg of bis-choline tetrathiomolybdate once every day, wherein the patient exhibits at least a 25% reduction in NCCcorrected at or after 24 weeks of administration as compared to the patient's NCCcorrected prior to administration.
Weiss et al. teach a method for treating Wilson's disease with bis-choline tetrathiomolybdate (WTX101) therapy (whole document). The method includes administering WTX101 monotherapy at a starting dose of 15-60 mg once daily on the basis of baseline NCC concentrations for the first 4-8 weeks, with response-guided individualized dosing for the remaining weeks up to 24. The patients at enrollment exhibited NCCcorrected, alanine aminotransferase or platelet levels according to the claimed criteria (Table 1). 
At 24 weeks, the enrolled patients met the criteria for treatment success: at least a 25% reduction in NCCcorrected as compared to the patient's NCCcorrected as measured prior to administration (mean NCCcorrected was reduced by 72% from baseline to week 24). Disease-related disability was significantly improved after treatment with WTX101 (Table 1; Figure 3): compared with baseline, patients showed significant improvement at week 24 in mean UWDRS part II and Ill scores.
nd page – under “Research in context”). 
The dose of WTX101 was adjusted on the basis of various factors, including clinical chemistry and hematology, or NCC concentrations. The dose was temporarily reduced or interrupted after two consecutive reports of ALT or aspartate aminotransferase (AST) concentrations that were at least 2-5 times above the normal range, a reduction of 30% or more in baseline hemoglobin, or an increase of 4 points or more in neurological signs based on the UWDRS part Ill.
Synthetic liver function appeared to be stable with WTX101 over the 24-week study, and this was noted in all patients, regardless of whether they had evidence of cirrhosis (penultimate page, left hand column). 
Weiss et al. teach that at enrollment, patients had been treated with chelation or zinc for no longer than 24 months, and had NCC concentrations above the lower limit of the normal reference range (≥0.8 µmol/L) (2nd Page, under “Methods”). 
Therefore, the limitations of claims 1, 5, 29, and 30 are anticipated by Weiss et al. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 6-7, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (“Bis-choline tetrathiomolybdate in patients with Wilson's disease: an open-label, multicentre, phase 2 study” Lancet Gastroenterol Hepatol. 2017 Dec;2(12):869-876. Epub 2017 Oct 5), as applied to claims 1, 4-5, and 28-30 above, in view of Ternansky et al. (US 2004/0019087 A1).
Instant claim 2 is drawn to the method of claim 1, where the 15 mg of bis-choline tetrathiomolybdate is administered as a delayed-release dosage form. 
et al. is discussed above. 
Weiss et al. do not expressly teach a delayed release dosage form as recited in instant claim 2. 
Ternansky et al. teach pharmaceutical compositions of thiomolybdate derivatives (Abstract). Example 5 discloses the preparation of bis(choline) tetrathiomolybdate ([0204]). Enteric coated preparations which can be used for oral sustained release administration, as well as coating materials including polymers with a pH-dependent solubility, polymers with a slow or pH-dependent rate of swelling, dissolution or erosion, etc. are disclosed ([0164]). Pharmaceutical compositions for oral delivery in the form of tablets and capsules are disclosed ([0175]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method for treating Wilson's disease with bis-choline tetrathiomolybdate (WTX101) therapy by administering WTX101 monotherapy at a starting dose of 15-60 mg once daily, as taught by Weiss et al., in view of the enterically coated, sustained release tablet containing bis-choline tetrathiomolybdate, as taught by Ternansky et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Ternansky et al. teach that the enteric-coated preparations can be used for oral sustained release administration ([0164]). One of ordinary skill in the art would have found it obvious to prepare tablets containing bis-choline tetrathiomolybdate based on the teaching of Ternansky et al. and have a reasonable expectation of sustained release of the active ingredient, i.e., bis-choline tetrathiomolybdate, for a sustained therapeutic effect in the treatment of Wilson disease. 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claims 2, 6, and 26, the limitations of a delayed release dosage form would have been obvious over the sustained release dosage form taught by Ternansky et al. ([0164]). 
Regarding instant claims 3, 7, and 27, the limitations of an enterically coated tablet would have been obvious over the tablets ([0175]) and enterically coated preparations ([0164]), as taught by Ternansky et al. 

Claims 8-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (“Bis-choline tetrathiomolybdate in patients with Wilson's disease: an open-label, multicentre, phase 2 study” Lancet Gastroenterol Hepatol. 2017 Dec;2(12):869-876. Epub 2017 Oct 5), as applied to claims 1, 4-5, and 28-30 above.
Instant claim 8 is drawn to a method of modifying bis-choline tetrathiomolybdate administration to a patient with Wilson Disease, wherein the patient exhibits one or more of 5 marker levels, and wherein the bis-choline tetrathiomolybdate dose is reduced in specific scenarios. 
The teaching of Weiss et al. is discussed above. 
et al. teach that the dose of WTX101 was adjusted on the basis of various factors, including clinical chemistry and hematology, or NCC concentrations (3rd Page, left hand column), Weiss et al. do not expressly disclose the specific scenarios recited in instant claim 8. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method for treating Wilson's disease with bis-choline tetrathiomolybdate (WTX101) therapy by administering WTX101 monotherapy at a starting dose of 15-60 mg once daily, for a duration of 24 weeks, as taught by Weiss et al., adjust the dose of WTX101 on the basis of various factors, including clinical chemistry and hematology, or NCC concentrations, also as taught by Weiss et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to modify or adjust the dose of bis-choline tetrathiomolybdate based on the various factors, including clinical chemistry and hematology, or NCC concentrations (3rd Page, left hand column), as taught by Weiss et al. The recited scenarios and dose adjustment of bis-choline tetrathiomolybdate would have been obvious variants over the teaching of Weiss et al. unless there is evidence of criticality or unexpected results. 
Regarding instant claim 8, the method of modifying bis-choline tetrathiomolybdate administration to a patient with Wilson Disease, wherein the patient exhibits one or more of 5 marker levels, and wherein the bis-choline tetrathiomolybdate dose is reduced in specific scenarios would have been obvious over the dose adjustment of WTX101 on the basis of various factors, including clinical chemistry and rd Page, left hand column), as taught by Weiss et al.
Regarding instant claims 9-13, the limitations of the patient exhibiting the specific marker levels would have been obvious over the patients who had 1-2 times and 3-5 times the ULN of ALT (4th Page, right hand column), as well as the temporary reduction or interruption of the dose after two consecutive reports of ALT concentrations that were at least 2–5 times above the normal range, a reduction of 30% or more in baseline haemoglobin (3rd Page, left hand column), and platelet level (4th Page, Table 1), as taught by Weiss et al. One of ordinary skill in the art would have found it obvious to monitor the different markers for Wilson Disease in the patient while administering the doses of bis-choline tetrathiomolybdate since Weiss et al. also teach that: “At the discretion of the principal investigator, the dose of WTX101 could be adjusted by predefined increments on the basis of various factors, including clinical chemistry and haematology, clinical assessment, safety, and NCC concentrations” (3rd Page, left hand column). 
Regarding instant claims 14-25, the limitations of the first and second dose levels and the abnormal test results would have been obvious over the patients receiving a starting dose of WTX101 of 15–60 mg/day on the basis of baseline NCC concentrations for the first 4–8 weeks, with subsequent response-guided individualised dosing over the remaining 24 weeks, and over the teaching that “At the discretion of the principal investigator, the dose of WTX101 could be adjusted by predefined increments on the basis of various factors, including clinical chemistry and haematology, clinical rd Page, left hand column), by Weiss et al. 
Regarding instant claim 28, the limitation of the bis-choline tetrathiomolybdate administered to the patient in a fasted state would have been obvious over the dosing regimens which include multiple divided doses with several hours of fasting for each dose (2nd page – under “Research in context”), as taught by Weiss et al. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-7, 11-12, 16, 34-35, 41, 53-56, and 58-61 of copending Application No. 16/770,022 (the ‘928 Application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of treating Wilson Disease in a patient in need thereof, comprising administering 15 mg of bis-choline 
The difference is that instant claim 1 recites that the patient exhibits at least a 25% reduction in NCCcorrected at or after 24 weeks of administration as compared to the patient’s NCCcorrected prior to administration, whereas claim 1 of the ‘022 Application does not recite this limitation.
However, claim 6 of the ‘022 Application recites that the patient exhibits at least a 20% reduction in NCCcorrected at or after 24 weeks of administration as compared to the patient’s NCCcorrected prior to administration. One of ordinary skill in the art would have found the reduction in NCCcorrected at or after 24 weeks as recited in claim 6 of the ‘022 Application obvious over instant claim 1. 
Therefore, instant claims are obvious over claims of the ‘022 Application, and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Provisional Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 8-29 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-29 and 31-33 of copending Application No. 17/182,227 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/ARADHANA SASAN/Primary Examiner, Art Unit 1615